Citation Nr: 1018325	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  08-36 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1954 to 
October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a Decision Review Officer 
hearing at the RO in April 2009.  The Board remanded the 
issue for further development in December 2009. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A headache disability manifested during the Veteran's active 
service and is causally and etiologically related to service.  


CONCLUSION OF LAW

A headache disability was incurred during the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, 
5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.306, 3.310, 3.322 (2009).    


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Board acknowledges that the Veteran's service treatment 
records are limited in information.  They were apparently 
affected by the 1973 fire at the National Personnel Records 
Center, making the records currently in the file more 
difficult to read and interpret.  Due to the damaged service 
treatment records, the Board recognizes its heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  

On the January 1954 report of medical history, the Veteran 
marked yes when asked have you ever had or have you now 
frequent or severe headaches.  On the corresponding report of 
medical examination, the examiner noted the Veteran's head 
and neurologic system as clinically normal.  In February 
1955, the Veteran complained of headaches three times.  He 
first noted headaches since age 15.  Then the Veteran's wife 
came to ask about the headaches, requesting assistance.  
Finally, the Veteran was referred to mental hygiene for his 
headaches.  On a March 1955 record, the Veteran was seen on 
two occasions but the examiners were unable to have him 
accept the possibility that he is suffering from tension 
headaches.  The examiner noted that the Veteran feels sorry 
for himself and demanded that something be done, but the 
examiner did not feel that anything could be done.  In 
another undated service treatment record, the Veteran 
reported that at age 15 or 16 he fell off a pick-up truck 
injuring the back of his head.  The Veteran noted that for 
one year after the accident his head would hurt if he shook 
it.  The Veteran reported that he currently has headaches at 
times when he wakes up, or due to loud noises or exercise.  
The pain was described as an aching throb in the frontal and 
temporal areas, lasting up to one and a half days.  The 
Veteran noted an upset stomach with the headaches resulting 
in vomiting at times.  The examiner noted that the Veteran 
seemed helpless with the headaches.  He felt they are organic 
with no emotional problems.  On a September 1956 report of 
medical examination, the examiner noted the Veteran's head 
and neurologic system as clinically normal.  On a November 
1960 report of medical history, the examiner noted infrequent 
tension type headaches - not considered disabling.  

November 2004 medical records note complaints of headaches.  
A December 2006 medical record also shows complaints of 
headaches.  

The Veteran was afforded a VA examination in October 2007.  
The examiner noted a history of headaches which began in 
Germany while in service.  The Veteran reported that when he 
was exposed to loud sound in service, he began to experience 
headaches.  At the time of examination, the Veteran had 
headaches at least one to two times per week that usually 
last for two to three days.  The headaches occur in the 
frontal and occipital area with throbbing, some nausea, and 
light sensitivity.  The examiner provided a physical 
examination.  He opined that the Veteran's migraine headaches 
are less likely than not secondary to the ringing in his ear.  

The Veteran was afforded another VA examination in February 
2010.  At that time, the Veteran reported a history of 
headaches since service in Germany when exposed to loud 
sounds while serving with an artillery unit.  The examiner 
reviewed the claims file and noted a past history of 
headaches since age 15.   The Veteran described a headache 
onset in Germany after going out to the field three to four 
times in October 1955.  The Veteran noted that he does not 
have headaches unless exposed to a loud noise environment.  
The Veteran reported current headaches about three times per 
month that last six to seven hours.  The Veteran's headaches 
are not now nor have been considered prostrating.  No 
medicine has been prescribed as a headache preventative.  The 
examiner performed a thorough physical examination.  He 
diagnosed recurrent chronic headaches of the migraine versus 
tension type, noted to be experienced in service as described 
by Veteran, but were not noted in service.  Headaches were 
noted previously while in childhood.  Headaches are less 
likely than not causally related to his service, although 
admittedly could have been aggravated in service.  The 
percentage of aggravation would require mere speculation to 
estimate by examiner.  The examiner noted that his opinion 
regarding the headaches is based on review of prior history 
of a headache problem that developed following a fall in 
childhood that predated any injury in military service, as 
was observed in the records.  Headaches that were recorded in 
service records primarily were related to times when the 
Veteran had upper respiratory type symptoms.  No evidence of 
evaluation in service for headaches with testing was noted.  

VA law provides that a Veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132.  The presumption of soundness 
attaches only where there has been an induction examination 
during which the disability about which the Veteran later 
complains was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulations provide expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and 
that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id.

38 C.F.R. § 3.304(b) requires that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue pre-existed entry into service, and that the disability 
was not aggravated by service, before the presumption of 
soundness on entrance into active service may be rebutted.  
See also Cotant v. Principi, 17 Vet. App. 116 (2003).  The 
law further provides that the burden to show no aggravation 
of a pre-existing disease or disorder during service is an 
onerous one that lies with the government. See Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 
4 Vet. App. 20, 27 (1993).  Importantly, the VA Office of the 
General Counsel determined that VA must show by clear and 
unmistakable evidence that there is a pre-existing disease or 
disorder and that it was not aggravated during service. See 
VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches. Id.  The Board must 
follow the precedent opinions of the General Counsel. 38 
U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, summarized the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" 
preexisting condition. 38 U.S.C.A. § 1153.  If this burden is 
met, then the Veteran is not entitled to service-connected 
benefits. However, if the government fails to rebut the 
presumption of soundness under section 1111, the Veteran's 
claim is one for service connection.  This means that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded. See 38 
C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, the Veteran cannot bring a claim for 
service connection for that disorder, but the Veteran may 
bring a claim for service-connected aggravation of that 
disorder. In that case section 1153 applies and the burden 
falls on the Veteran to establish aggravation. See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, the 
burden shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease." 38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 
F. 3d at 1096.

The file contains evidence clearly indicating that the 
Veteran's headache disability pre-existed his active service.  
The Veteran admitted to a history of headaches on his January 
1954 report of medical history.  Although a history of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions, when combined with the Veteran's thorough 
description of his injury and onset of his headaches in the 
undated service treatment record, the Board finds clear and 
unmistakable evidence that the Veteran's headaches pre-
existed service.  The Board notes, however, that to rebut the 
presumption of soundness, there must also be clear and 
unmistakable evidence that the Veteran's disability was not 
aggravated during service.  The evidence fails to meet the 
clear and unmistakable standard regarding aggravation.  In 
fact, the Board notes that the February 2010 VA examiner even 
admitted that the Veteran's headaches could have been 
aggravated during service.  

Again, as stated in Wagner, if the government fails to rebut 
the presumption of soundness under section 1111, the 
Veteran's claim is one for service connection.  This means 
that no deduction for the degree of disability existing at 
the time of entrance will be made if a rating is awarded. See 
38 C.F.R. § 3.322.  As such, the presumption of soundness 
stands and the Veteran's claim is one of service connection.  

The Board finds that entitlement to service connection for a 
headache disability is warranted.  The Veteran is deemed to 
have been sound upon entrance into service since headache 
disability was not noted as defined by regulation.  The 
Veteran consistently reported headaches during his active 
service.  Post-service, the Veteran reported headaches on a 
November 1960 report of medical history.  He has also 
submitted multiple statements attesting to the continuity of 
his headaches after service.  Additionally, the February 2010 
examiner stated that the Veteran's headaches could have been 
aggravated during service.  Based on all the evidence of 
record, the Board finds that entitlement to service 
connection for a headache disability is warranted on a direct 
basis.  

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the Veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the Veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2009).  The Board notes that RO letters in June 
2007 and January 2010 informed the Veteran of the manner in 
which disability ratings and effective dates are assigned.  
The RO will take such actions in the course of implementing 
this grant of service connection, and the Veteran may always 
file a timely notice of disagreement if he wishes to appeal 
from those downstream determinations. 


ORDER

Entitlement to service connection for headaches is warranted.  
The appeal is granted.  



____________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


